Citation Nr: 0842457	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-01 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a chronic mouth 
infection. 

3.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to the lumbar spine and eye 
disorders.

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to service connection for a bilateral eye 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION


The veteran had active service from September 1977 to 
December 1977 with additional service in the National Guard.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 2005 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).

The Board notes that the veteran, in his April 2008 hearing 
testimony, appears to raise a claim of entitlement to 
vocational rehabilitation services.  This matter is REFERRED 
to the RO for the appropriate action.

The issues of service connection for a psychiatric disorder, 
a lumbar spine disorder, and a bilateral eye disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not diagnosed with a left knee disorder.  

2.  The veteran is not diagnosed with a chronic mouth 
infection.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee 
disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).
 
2.  The criteria for service connection for a chronic mouth 
infection have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In September 2004 and February 2005, the agency of original 
jurisdiction (AOJ) sent letters to the veteran providing the 
notice then required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The Board 
notes that the veteran was not provided with notice of the 
effective date and disability rating regulations.  However, 
because service connection has been denied, any question as 
to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VA has also done everything reasonably possible to 
assist the veteran with respect to his claim for benefits, 
such as obtaining medical records, and providing a personal 
hearing.  Although there is no VA examination with a nexus 
opinion on file, none is required in this case.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met with respect to the service 
connection issue decided herein, as will be discussed below, 
a VA examination with nexus opinion is not necessary.  
Additionally, the Board notes that the veteran was granted 
Social Security Administration (SSA) benefits in 1996, and it 
appears that all SSA records have not been obtained.  The SSA 
determination letter indicates that the award was not based 
on a left leg disorder or a chronic mouth condition, however.  
Thus, the Board finds that the any outstanding SSA records 
are not relevant to these claims and their absence results in 
no prejudice to the veteran.  Consequently, the Board finds 
the claims are ready for adjudication.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  




Left Knee Disorder 

The veteran contends that he has a left knee disorder as a 
result of an in-service injury.  

A June 1982 service treatment record reports the veteran's 
history of pain in the left knee after pulling a ligament 
during a softball game.  The examiner noted that the knee was 
slightly tender to the touch around the kneecap, and there 
was decreased range of motion secondary to pain.  There was 
no swelling, and X-ray images were within normal limits.  The 
veteran was prescribed Tylenol #3, Motrin, and light duty.  
Subsequent service medical records suggest that the condition 
resolved without residual: there is no subsequently reported 
history or finding of a left knee problem and examination 
records dating in July 1984 and March 1988 report normal 
clinical findings for the lower extremities and negative 
histories as to "trick' or locked knee."  

Post-service records do report the veteran's histories of 
left knee pain and occasional "giving out."  The medical 
evidence indicates that these complaints are manifestations 
of lumbar radiculopathy, however, rather than an independent 
left knee disorder, and the evidence does not include any 
findings of an actual left knee condition.  See, e.g., 
February and March 1999, August 2000, and September 2001 S. 
treatment records.  As stated above, one of the requirements 
for service connection is the existence of a currently 
diagnosed disorder.  In the absence of such a diagnosis, 
service connection must be denied.  In this case, the 
evidence does not suggest that the veteran has a currently 
diagnosed left knee disorder; consequently, service 
connection is denied.  

Mouth condition

The veteran contends that he has had a recurrent lower gum 
infection since service which has affected his teeth and jaw.  

October 1987 service treatment records report the veteran's 
history of a sore throat for three days with associated pain 
in the lower gums and inability to eat.  An examiner noted 
that the eyes were within normal limits, the throat was 
slightly reddened, the lungs were clear, and the lower 
gumline was reddened.  Additionally, there were white patches 
on the veteran's lower gum.  An examiner noted that the 
veteran had post-pharynx erythematous with white versicolor 
lesions and diagnosed the veteran with pharyngitis, probably 
viral.  The veteran was provided with Erythromycin for 7 days 
in case the veteran had strep throat.  Subsequent medical 
records, to include March 1988 dental examination records, 
report no additional complaints of a gum or mouth problem, 
and a March 1988 service examination record reports a 
negative history as to severe tooth or gum trouble.  (The 
Board notes that the record indicates a crossed out check in 
the "yes" column as to severe tooth or gum trouble, 
however.).  

Based on a review of the evidence, the Board finds that 
service connection is not warranted since the evidence does 
not indicate that the veteran has a chronic mouth/gum 
disorder.  Initially, the Board notes that the record does 
not contain any post-service medical evidence which indicates 
the existence of a current disorder.  The only evidence of a 
recurrent mouth condition is from the veteran's own 
statements and testimony.  The Board notes that the veteran 
is competent to report that he has recurrent symptoms in his 
gums.  The evidence suggests that the veteran's "recurrent 
symptoms" are not indicative of a chronic mouth/gum 
disorder, however.  

The service treatment records report that the lesions and 
redness in the gums were symptoms of a viral infection, 
rather than an independent disease process, and as stated 
above, post-service records do not report any findings of a 
current mouth or gum disorder.  Service connection may not be 
established for a symptom; it may only be established for the 
underlying condition.  See Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  In this case, the evidence does 
not indicate that the veteran has a chronic gum/mouth 
disorder.  Consequently, service connection must be denied.  




ORDER

Service connection for a left leg disorder is denied.  

Service connection for chronic mouth disorder is denied.


REMAND

Further development is needed on the claim of service 
connection for a bilateral eye disorder.  An October 1987 
service treatment record reports the veteran's history of 
painful right eye after getting solvent in the right eye.  
The examiner noted that the right eye had some redness and 
sensitivity to light.  The veteran was diagnosed with 
chemical irritation from cleaning solvent and was told to 
flush the right eye with sterile water and apply eye drops.  

At his April 2008 hearing, the veteran reported that he has 
had visual deterioration and pain and dryness in the eyes 
since getting chemical solvent in his eyes during service, 
and he indicated that he has received treatment for these 
conditions (and been prescribed eye drops) by a local private 
ophthalmologist.   

The veteran is competent to report that his eyes are dry and 
painful, and though he is not competent to relate the eye 
condition to the in-service incident (nor has he alleged that 
any doctor has agreed that such a relationship exists), the 
Board finds that further development is needed on this claim.  
On remand, the AMC should request all available records from 
the treating private ophthalmologist.  Then, if the records 
report diagnoses of dry eye syndrome or any other non-
refractive error condition, the AMC should provide a VA 
examination and obtain an opinion as to whether the condition 
is related to the in-service chemical irritation.  See 38 
U.S.C.A. § 5103A(d).  

Further development is also needed on the claim of service 
connection for a lumbar spine disorder.  Post-service medical 
records indicate that the veteran has a current lumbar spine 
disorder and that he has been treated for back pain and 
problems since approximately 1994.  

Initially, the Board notes that the veteran was awarded 
Social Security Administration (SSA) benefits in 1996 based 
in part on his lumbar spine disorder.  As these records are 
potentially relevant to the veteran's claims, the records 
must be requested.  See Baker v. West, 11 Vet. App. 163 
(1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, the Board finds that a VA examination should be 
conducted and a nexus opinion obtained.  The veteran contends 
that the back disorder is the result of an in-service fall 
down stairs in Basic Training or from unloading heavy 
equipment during annual training or falling off the back of a 
truck during annual training.  See August 2004 claim; October 
2004 lay statements; April 2008 hearing transcript.  Service 
medical records do not report any treatment for a back injury 
or disorder, but November 1980, July 1984, and March 1988 
service examination records, while reporting normal clinical 
findings for the back, report the veteran's history of 
recurrent back pain.  No explanation for the origin of the 
pain is listed on the November 1980 or July 1984 records, but 
the March 1988 record reports that the veteran received 
outpatient therapy for back muscle spasms in 1984.  

Based on the in-service histories of recurrent back pain, the 
current diagnosis, and the veteran's competent history of in-
service back injury, the Board finds that a VA examination 
should be conducted and an opinion obtained as to whether the 
veteran's current disorder is related to service.  See 38 
U.S.C.A. § 5103A(d).  

Finally, the Board finds that the claim of service connection 
for a psychiatric disorder is not ready for decision at this 
time.  VA treatment records indicate that the veteran has 
been diagnosed with a mood disorder secondary to pain.  As 
the Board is hereby remanding the issues of service 
connection for a lumbar spine disorder and a bilateral eye 
disorder, both of which purportedly cause pain, the Board 
finds that the claim of service connection for a psychiatric 
disorder is inextricably intertwined with the issues of 
service connection for a lumbar spine disorder and a 
bilateral eye disorder.  Consequently, the issue of service 
connection for a psychiatric disorder is held in abeyance 
pending completion of the development discussed below.  See 
Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain the veteran's 
Social Security Administration records, 
including all medical records which 
formed the basis of any decision 
rendered.  Efforts to obtain these 
records should be documented, and any 
evidence received in response to this 
request should be associated with the 
claims folder.

2.  The AMC should request the private 
ophthalmologist records referenced in the 
April 2008 hearing.  

Then, if newly obtained treatment records 
indicate that the veteran has a non-
refractory disorder, the veteran should 
be scheduled for a VA examination.  The 
examiner is requested to report all 
disorders of the eye and to determine 
whether it is at least as likely as not 
(i.e. to at least a 50-50 degree of 
probability) that any such disorder began 
in or is causally related to service, to 
include the in-service chemical 
irritation.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for 
review by the examiner in conjunction 
with the examination and this fact should 
be acknowledged in the report.

3.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his lumbar spine 
disorder.  An examiner is requested to 
state whether it is at least as likely as 
not (i.e. to at least a 50-50 degree of 
probability) that any diagnosed lumbar 
spine disorder began in service or is 
causally related to service.  All testing 
deemed necessary by the examiner should 
be performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner in 
conjunction with the examination and this 
fact should be acknowledged in the 
report.

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


